-.




     Honorable 0. P. Lookhkrt, Chairman
     Board of Insurance &nmnlssioners
     Austin, Texas

     Dear Sir:                   Opinion No.   q-4149
                                 Re: Local mutual aid associations
                                 ._ . and'burial asaodiatlons organ-
                                      lied.under and governed by
                                      ArtXolea 5068-l azid 487Sa may
                                      lawfully investtheir     mortuary
                                      funds in then aecuritles   des-
                                      cr%bbed,in Article 4725. Suoh
                                      association should release or
                                      convey such securities in the
                                      manner preaorlbed by law for
                                      other corporations generally.

     Your letter dated March 20, 1942, submits for sn opinion of
     this department the following questions:

           May looal mutual aid assoolatlona and burial aseooiatrons,
     z?ianieed under and'governed by Articles   5068-l and 487.5a
     lawfully Invest their mortuary funds infthe seourltles described
     in Artlole  48757   (Sic., Artiole &72.$was apprently intended.)

     “2. May such associations upon the payment or sale of euoh    -
     securktles release or convey them in the manner prescribed by
     law for other oorporations generally by Title 32, Ch. 3, *hen
     authorized by their Board of Directors and through their
     Rresldent with corporate seal attested by their Seoretary, or
     la It necessary ifor suoh releases or oonveyanoes-to be taken
     from each member of such associations?"

     You apparently intended In question (lj to refer to the
     securities described in Article 472S-instead of Article k87S9
     Article 4875 having been repealed.

     Your letter refers us to Article 5068-1, Sections 23 and 24,
     Vernon's Annotated Civil Statutes, which article and the
     sections thereof mentioned.authorize the organization of
     burial associations according to the conditions and under the
     regulations contained in the various provisions of Article 2875a.
Honorable 0; P. Lockhart, Page 2, O-4149



One of the provisions of said Article 4875a to which you
specifically refer in your letter is Article 4875a-24, which
provides as follows:

'Any association organized under the provisions hereof or
accepting the provisions hereof shall for the purposes of
openation be and become a body corporate with authority to
sue and be sued in its own name and to exercise the other
powers and functions specifically herein provided, such
association shall be governed by this law and shall be exempted
from all provisions of the insnrance laws of this State. No
law hereafter enacted shall apply to them unless they be
expressly designated therein.

It is your poeition, as stated in your letter, that the above
quoted article authorizes such association to become a body
corporate, and that Article 487Sa-18 described by reference
the securities in which such corporate bodies may invest their
surplus funds, giving rise to the necessary implication that
such article carries with it the power to release and convey
in the same manner as corporations generally. With this
contention we must agree.

Article   l+875a-18   is   as   follows:

"Any surplus funds on hand belonging to any such association
must be invested if at all, in such securities as the funds
of life insurance companies maybe  invested inJ."

One of the fundamental rules of statutory construction is
that when a statute gives a right or imposes a duty,, it also.
confers by implication the power necessary to make the right
available or to discharge the duty; and where a power is granted
and the mode of its exercise is not prescribed, it will be
implied that it is nevertheless to be exercised. Lewis
Sutherland Statutory Construction,Volume 2, page 947, section
510; People v. Eddy, 5'7Barb. 593.

Article 5'068-1, Sections 23 and 24, adopts by reference the
provisions of Articles 487Sa-1 to Article 487sa-31 and makes
these statutes applicable to organization and regulation of
burial associations; Article 487Sa-24 provides that associations
organized under the provisions of,that act become a body
corporate with the authority to sue and be sued Sn its own name
and to exercise the other powers and functions specifically
herein granted, but not otherwise; Article I+87Sa-18 provides in
substance that the funds of such association or body corporate
must be invested .in such securities as the funds of life
insurance companies may be invested. It is obviously wholly
Honorable 0. P. Lockhart, Page 3, O-4149


impracticable, if not entirely impossible, for such
assoCiatiOn to obtain the consent, the signatures and the
acknowledgement of each and evary member of such association
whenever a lien must be released or a deed executed; Yet
in order to be able to invest in,the securities authorized
it is necessary that they also be able to execute releases and
other instruments incident to the business of making such
investments, so that as to the grant of this much power the
words quoted from Article l+875a-24: "to exercise the other
powers and functions speoifically herein granted, but not
otherwise" were not intended to apply in any restrictive sense.
You are therefore advised that in the opinion of this
department your questions should be answered as follows:
1. Local mutual aid associations and burial associ~ations,
organized under and governed by Articles 5868-l and 4875a
may lawfully invest their mortuary funds in the securities
described in Article 4725 provided such mortuary funds con-
stitute surplus funds on hand,as described in Article 4875a-18.
2.  Such assooiations may upon the payment or sale of such
SeCuritieS release or convey them in the manner prescribed'by
law for other corporations generally. (Article  1322)  It  is
not necessary for such releases or oonveyanc8s to be-taken from
each member cf such aSSOOfatfOns.
We   trust that the above satisfactorily ansyers your inquiry.
                                  YOU'S V8i-y tl'Llly
                               ATTCRNEY GENERAL OF TEXAS
                               ii'Rdbert .~.,
                                           .dherry I

                               BY-       -'-.
                                        Robert %. Cherry
RP!C:GO/cg                                     Assistant

APPROVED MAY 23, 1942
s/ Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee
By BWB, Chairman